USCA11 Case: 21-11986     Date Filed: 06/29/2022    Page: 1 of 12




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11986
                   Non-Argument Calendar
                   ____________________

TANNER CORLEY,
                                              Plaintiff-Appellant,
versus
MERCEDES-BENZ U.S. INTERNATIONAL, INC.,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
              D.C. Docket No. 7:19-cv-01400-LSC
                   ____________________
USCA11 Case: 21-11986             Date Filed: 06/29/2022         Page: 2 of 12




2                          Opinion of the Court                        21-11986


Before JORDAN, NEWSOM, and EDMONDSON, Circuit Judges.
PER CURIAM:
        Plaintiff Tanner Corley appeals the district court’s grant of
summary judgment in favor of his former employer, Mercedes-
Benz U.S. International, Inc. (“MBUSI”). In this civil action, Plain-
tiff asserted claims for race discrimination in violation of Title VII
of the Civil Rights Act, 42 U.S.C. § 2000e, et seq. (“Title VII”), and
42 U.S.C. § 1981. No reversible error has been shown; we affirm.1
                                            I.
       Plaintiff (a white male) was employed at MBUSI’s vehicle
manufacturing plant in Vance, Alabama. Plaintiff worked as a
“Team Member” on the vehicle assembly line. On 25 June 2019,
Plaintiff was working in Zone 4 and noticed several vehicles com-
ing from Zone 3 that had incorrect parts installed. Plaintiff re-
ported the observed defects to his team leader.




1 Plaintiff also seeks to challenge the district court’s taxation of costs against
him. We lack jurisdiction to consider this issue because no final order on costs
is before us on appeal; the district court’s order determined Plaintiff was liable
for costs but made no final determination about the amount of costs owed.
See Sabal Trail Transmission, LLC v. 3.921 Acres of Land, 947 F.3d 1362, 1370-
71 (11th Cir. 2020) (“Because the district court has not yet set the amount of
attorney’s fees and costs to be awarded, we lack jurisdiction to review [plain-
tiff’s] liability for attorney’s fees and costs.”).
USCA11 Case: 21-11986          Date Filed: 06/29/2022      Page: 3 of 12




21-11986                 Opinion of the Court                           3

       Shortly thereafter, Darryl Holley, a Team Member from
Zone 3 who is black, approached Plaintiff’s work area. Holley
made a “smart comment” to Plaintiff. In response, Plaintiff said
something to this effect: “I didn’t know y’all can read” or “can y’all
not read the broadcast sheet.” 2 Holley found Plaintiff’s comment
racially offensive because black people were not “allowed to read
back in the day.” Holley reported the incident to his supervisor,
who then reported the incident to Human Resources (“HR”).
       Following an investigation of the 25 June incident, two HR
managers concluded that Plaintiff’s statement was racially offen-
sive and determined that termination of Plaintiff’s employment
was appropriate. MBUSI then terminated Plaintiff’s employment
for violating MBUSI’s policies prohibiting abusive and insulting
language.
       In August 2019, Plaintiff filed this civil action. At the close
of discovery, MBUSI moved for summary judgment. The district
court granted summary judgment in favor of MBUSI. Plaintiff now
appeals.
                                       II.
      On appeal, Plaintiff challenges the district court’s grant of
summary judgment in favor of MBUSI. Plaintiff also contends that
the district court abused its discretion in making these rulings


2 The broadcast sheets provide instructions to assembly-line workers about
what parts to put on the vehicle.
USCA11 Case: 21-11986        Date Filed: 06/29/2022      Page: 4 of 12




4                       Opinion of the Court                 21-11986

about discovery: (1) granting MBUSI’s motion for a protective or-
der, and (2) denying Plaintiff’s motion to compel disclosure of a
document.
    A. Discovery Issues
   We review a district court’s ruling on a discovery matter under
an abuse-of-discretion standard. See Harrison v. Culliver, 746 F.3d
1288, 1297 (11th Cir. 2014). Under this standard, “we will leave
undisturbed a district court’s ruling unless we find that the district
court has made a clear error of judgment, or has applied the wrong
legal standard.” Id. The district court’s discovery ruling will not
be overturned unless it “resulted in substantial harm to the appel-
lant’s case.” Id.
       Plaintiff first contends that the district court abused its dis-
cretion in granting MBUSI’s motion for a protective order barring
Plaintiff from deposing MBUSI’s president. In the challenged or-
der, the district court granted MBUSI’s motion “for the reasons
stated on the record” at the 29 October 2020 hearing. Plaintiff,
however, never ordered a transcript of the 29 October hearing. Be-
cause the district court’s stated reasons for granting MBUSI’s mo-
tion have not been made a part of the record on appeal, we can
conduct no meaningful appellate review of that ruling. See Pen-
sacola Motor Sales, Inc. v. E. Shore Toyota, LLC, 684 F.3d 1211,
1224 (11th Cir. 2012) (“Under the ‘absence equals affirmance’ rule,
‘the burden is on the appellant to ensure the record on appeal is
complete, and where a failure to discharge that burden prevents us
USCA11 Case: 21-11986         Date Filed: 06/29/2022     Page: 5 of 12




21-11986                Opinion of the Court                          5

from reviewing the district court’s decision we ordinarily will af-
firm the judgment.”).
        Plaintiff next challenges the district court’s denial of Plain-
tiff’s motion to compel production of a document. In his motion,
Plaintiff said his team leader (Stewart) provided a written state-
ment to HR about the 25 June incident. Plaintiff alleged that
MBUSI failed to produce that document during discovery. When
Plaintiff asked MBUSI about the written statement, MBUSI re-
sponded that, “[t]o MBUSI’s knowledge there is and was no such
document.”
        The district court abused no discretion in denying Plaintiff’s
motion to compel. Plaintiff produced no evidence indicating that
MBUSI’s statement (that MBUSI had no knowledge of the re-
quested document) was unworthy of credence. And -- as the dis-
trict court explained -- the court “cannot order Defendant to pro-
duce a document that it does not possess.”
        Moreover, Plaintiff cannot show that he suffered “substan-
tial harm” as a result of the district court’s ruling. To the extent the
requested document did exist, it would have been cumulative of
other evidence in the record, including Stewart’s deposition testi-
mony about the events surrounding the 25 June incident. Further,
Stewart’s written statement -- a statement focused on the 25 June
incident, not on MBUSI’s later decision to terminate Plaintiff’s em-
ployment -- would have had little or no bearing on whether Plain-
tiff was terminated because of his race.
USCA11 Case: 21-11986       Date Filed: 06/29/2022     Page: 6 of 12




6                      Opinion of the Court                21-11986

    B. Summary Judgment
       We review de novo a district court’s grant of summary judg-
ment, construing the evidence and drawing all reasonable infer-
ences in favor of the nonmoving party. See Alvarez v. Royal Atl.
Developers, Inc., 610 F.3d 1253, 1263-64 (11th Cir. 2010). Summary
judgment is appropriate “if the movant shows that there is no gen-
uine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a).
       Under Title VII, it is unlawful for an employer to discrimi-
nate against an employee “because of” his race. See 42 U.S.C. §
2000e-2(a)(1). Section 1981 prohibits intentional race discrimina-
tion in the making and enforcement of public and private contracts,
including employment contracts. See 42 U.S.C. § 1981; Johnson v.
Ry. Express Agency, 421 U.S. 454, 459-60 (1975). Claims for race
discrimination under both Title VII and section 1981 “have the
same requirements of proof and use the same analytical frame-
work.” Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1330 (11th
Cir. 1998). Plaintiff bears the ultimate burden of proving -- by a
preponderance of the evidence -- that MBUSI discriminated unlaw-
fully against him. See Crawford v. Carroll, 529 F.3d 961, 975 (11th
Cir. 2008).
      We have recognized that claims for unlawful discrimination
may be evaluated using different legal theories, including a “single-
motive” theory and a “mixed-motive” theory. See Quigg v.
Thomas Cty. Sch. Dist., 814 F.3d 1227, 1235-36, n.4 (11th Cir. 2016).
Under the single-motive theory, an employee succeeds by showing
USCA11 Case: 21-11986             Date Filed: 06/29/2022         Page: 7 of 12




21-11986                   Opinion of the Court                                7

that unlawful animus “was the true reason for the adverse action.”
Id. at 1235. Under a mixed-motive theory, a plaintiff alleging race
discrimination must demonstrate that his race “was a motivating
factor for an adverse employment action, even though other fac-
tors also motivated the action.” Id. at 1235 (quotations omitted).

       Generally speaking,3 we evaluate single-motive claims in-
volving circumstantial evidence under the burden-shifting frame-
work established in McDonnell Douglas v. Green, 411 U.S. 792
(1973). See Alvarez, 610 F.3d at 1264. Under this framework, the
plaintiff must first establish a prima facie case of discrimination,
which creates a presumption of unlawful discrimination against the
employee. Id. The employer may then rebut that presumption
with legitimate, nondiscriminatory reasons for the adverse em-
ployment acts. Id. The burden then shifts to the employee to pro-
duce evidence sufficient to create a genuine issue of material fact
that the employer’s articulated reasons are a pretext for unlawful
discrimination. Id.



3 A plaintiff may also prevail under the single-motive theory outside of the
McDonnell Douglas framework by presenting “a convincing mosaic of cir-
cumstantial evidence that would allow a jury to infer intentional discrimina-
tion by the decisionmaker.” See Smith v. Lockheed-Martin Corp., 644 F.3d
1321, 1328 (11th Cir. 2011). Plaintiff raised no argument under the “convinc-
ing mosaic” theory in the district court, so that argument is not properly be-
fore us. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th
Cir. 2004) (“[A]n issue not raised in the district court and raised for the first
time in an appeal will not be considered by this court.”).
USCA11 Case: 21-11986           Date Filed: 06/29/2022       Page: 8 of 12




8                         Opinion of the Court                    21-11986

        In reviewing a Title VII claim for discrimination, “our sole
concern is whether unlawful discriminatory animus motivated the
decision.” Id. at 1266 (quotations and alteration omitted). We
stress that “[w]e do not sit as a super-personnel department, and it
is not our role to second-guess the wisdom of an employer’s busi-
ness decisions -- indeed the wisdom of them is irrelevant -- as long
as those decisions were not made with a discriminatory motive.”
Id. (quotation marks omitted). In other words, “[a]n employer may
fire an employee for a good reason, a bad reason, a reason based
on erroneous facts, or for no reason at all, as long as its action is not
for a discriminatory reason.” Id. (citation and alteration omitted).
         Here, the district court determined reasonably that Plain-
tiff’s race-discrimination claim constituted a single-motive claim in-
volving circumstantial evidence. The district court thus applied
properly the McDonnell Douglas burden-shifting framework.4



4 We reject Plaintiff’s argument that the McDonnell Douglas burden-shifting
framework is no longer applicable in the light of the Supreme Court’s recent
decision in Bostock v. Clayton Cty., 140 S. Ct. 1731 (2020). In Bostock, the
Supreme Court concluded that discrimination against an employee for being
homosexual or transgender constituted discrimination based on sex in viola-
tion of Title VII. See 140 S. Ct. at 1737, 1744. The Supreme Court recognized
that claims for employment discrimination under Title VII may be proven ei-
ther by showing that a protected trait was “a motivating factor” in the em-
ployer’s adverse employment decision or by applying the “traditional but-for
causation standard.” Id. at 1739-40. We do not read Bostock as overruling
McDonnell Douglas or as establishing a new test for evaluating Title VII dis-
crimination claims. And this Court has continued to apply the McDonnell
USCA11 Case: 21-11986         Date Filed: 06/29/2022      Page: 9 of 12




21-11986                Opinion of the Court                           9

The district court committed no error in concluding that Plaintiff
failed to establish a prima facie case of discrimination and also failed
to demonstrate pretext.
       To establish a prima facie case of discrimination, a plaintiff
must establish that he (1) belongs to a protected class, (2) was sub-
jected to an adverse employment action, (3) was qualified to per-
form the pertinent job; and (4) was treated less favorably by his
employer than “similarly situated” employees outside the pro-
tected class. Lewis v. City of Union City, Ga., 918 F.3d 1213, 1220-
21 (11th Cir. 2019) (en banc). That Plaintiff satisfied the first three
elements is undisputed.
        To satisfy the similarly-situated element, a plaintiff must
show that he and his comparators are “similarly situated in all ma-
terial respects.” Id. at 1226. Whether a comparator meets this
standard is determined “on a case-by-case basis, in the context of
individual circumstances.” Id. at 1227. A “similarly situated” com-
parator is an employee who “engaged in the same basic conduct
(or misconduct) as the plaintiff;” was “subject to the same employ-
ment policy, guideline, or rule;” had the same supervisor; and who
“share[d] the plaintiff’s employment or disciplinary history.” Id. at
1227-28.
       In support of his race-discrimination claims, Plaintiff identi-
fied two purported comparators: Diaz and Holley. The record

Douglas burden-shifting framework to employment discrimination claims
post-Bostock. See, e.g., Jenkins v. Nell, 26 F.4th 1243 (11th Cir. 2022).
USCA11 Case: 21-11986           Date Filed: 06/29/2022        Page: 10 of 12




10                        Opinion of the Court                      21-11986

supports the district court’s determination that neither of these two
comparators were “similarly situated in all material respects” to
Plaintiff. Plaintiff’s first comparator (Diaz) was a supervisor and,
thus, had different job responsibilities and a different supervisor
than Plaintiff. Moreover, neither of Plaintiff’s proposed compara-
tors had made a racially offensive comment to a co-worker or
shared the same disciplinary history as Plaintiff. Plaintiff has thus
identified no similarly-situated comparator who was treated more
favorably than he was; the district court concluded properly that
Plaintiff failed to establish a prima facie case of race discrimina-
tion.5
       Even if Plaintiff could make out a prima facie case, MBUSI
offered a legitimate, non-discriminatory reason for terminating
Plaintiff’s employment: Plaintiff’s violation of MBUSI’s policies on
abusive and insulting language. The burden then shifted back to
Plaintiff to demonstrate “that the reasons given by the employer
were not the real reasons for the adverse employment decision.”
See Chapman v. AI Transp., 229 F.3d 1012, 1024 (11th Cir. 2000)
(en banc). When -- as in this case -- the employer’s “proffered rea-
son is one that might motivate a reasonable employer, an


5 On appeal, Plaintiff raises new arguments supporting his position that Holley
is a proper comparator, including (1) that Holley made a racial comment about
a co-worker’s wife, and (2) that Holley made race-based comments about
Plaintiff. Because Plaintiff never raised these arguments before the district
court, these arguments are not properly before us on appeal. See Access Now,
Inc., 395 F.3d at 1331.
USCA11 Case: 21-11986       Date Filed: 06/29/2022     Page: 11 of 12




21-11986               Opinion of the Court                        11

employee must meet that reason head on and rebut it, and the em-
ployee cannot succeed by simply quarreling with the wisdom of
that reason.” See id. at 1030.
       Plaintiff has failed to satisfy his burden of showing pretext.
Instead of meeting MBUSI’s proffered reason “head on and re-
but[ting] it,” Plaintiff contends that no showing of pretext is neces-
sary. Because Plaintiff has made no argument that MBUSI’s stated
reason is a pretext for discrimination, he cannot prevail under the
McDonnell Douglas framework.
       To the extent Plaintiff raised adequately a mixed-motive
claim for race discrimination, the district court concluded properly
that Plaintiff failed to show that Plaintiff’s race was “a motivating
factor” in MBUSI’s decision to terminate Plaintiff’s employment.
As evidence of race discrimination, Plaintiff argues chiefly that his
statement to Holley was “race-neutral” and was considered racially
offensive only because Plaintiff was white and Holley was black.
Plaintiff also challenges the adequacy of MBUSI’s investigation of
the 25 June incident, arguing that MBUSI failed to consider
properly Plaintiff’s intent and failed to consider that other black
MBUSI employees did not interpret Plaintiff’s statement as racially
offensive.
        Plaintiff’s arguments, however, merely challenge the cor-
rectness of MBUSI’s determination that Plaintiff’s statement was
racially offensive and violated MBUSI’s abusive-and-insulting lan-
guage policy. Even if MBUSI’s determination was erroneous, that
error does not demonstrate that MBUSI’s decision to terminate
USCA11 Case: 21-11986       Date Filed: 06/29/2022    Page: 12 of 12




12                     Opinion of the Court                21-11986

Plaintiff’s employment was motivated by race discrimination. See
Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1363
n.3 (11th Cir. 1999) (“An employer who fires an employee under
the mistaken but honest impression that the employee violated a
work rule is not liable for discriminatory conduct.”).
        We also reject Plaintiff’s contention that the district court
failed to consider adequately a statement made by MBUSI’s in-
house counsel (Nichols) advising Plaintiff to “get a lawyer.” Plain-
tiff says this statement was a party admission under Fed. R. Evid.
801(d)(2): a rule dealing with hearsay exceptions. The district
court, however, did not exclude Nichols’s statement as impermis-
sible hearsay. And -- even if Nichols’s statement could be construed
as an admission of wrongdoing -- the statement does not support a
reasonable inference that MBUSI’s decision to terminate Plaintiff’s
employment was motivated by Plaintiff’s race.
       Viewing the record in the light most favorable to Plaintiff,
Plaintiff has failed to present evidence sufficient to support a rea-
sonable inference that MBUSI’s decision to terminate Plaintiff’s
employment was motivated by unlawful race discrimination. We
affirm the district court’s grant of summary judgment in favor of
MBUSI.
      AFFIRMED.